DEVORE, J.,
dissenting.
I write this note of apology to the majority, because I cannot agree, and to the trial court, because I believe it did not err. In my opinion, the record suffices to show that the trial court did exercise its discretion to determine that the probative value of the video outweighed its prejudice. And, I believe that the majority opinion cannot be reconciled with our recent decisions about what record we demand of our trial courts.
The majority declares that “the record does not reflect that the [trial] court exercised the discretion that it *34is afforded under OEC 403” and that “the record does not show that the [trial] court engaged in the balancing test that OEC 403 prescribes.” 282 Or App at 25, 27-28 (internal quotation marks omitted).1 The majority states, “[T]he [trial] court did not address any of the considerations that defendant’s objection required the court to consider.” 282 Or App at 28. The majority observes that
“the court’s ruling reflects no assessment of the quantum of probative value to showing defendant’s clothing at the time of the arrest. Nor does it reflect a determination of the extent to which the jury would observe that the video depicted defendant in custody or the extent to which that observation might improperly bias the jury.”
282 Or App at 29 (internal quotation marks omitted). Although I agree that the record is thin, the record shows that the trial court did its job correctly.
To paraphrase, the trial court’s task, when presented with an objection under OEC 403, is to (1) assess the probative value of the challenged evidence, (2) assess the prejudicial effect of that evidence, (3) balance the probative value against the prejudicial effect, and (4) decide whether to admit all, some, or none of that evidence. See State v. Mayfield, 302 Or 631, 645, 733 P2d 438 (1987) (describing the process as four steps). As to the last point, the court may mitigate the prejudicial effect of the offered evidence by giving the jury a limiting instruction describing the limited or proper purpose of that evidence. Id. at 647; see also State v. Brown, 272 Or App 424, 432, 355 P3d 216, rev den, 358 Or 145 (2015) (trial court may consider a limiting instruction to minimize prejudice).
This trial court did all that was asked of it, and the court did so in the expeditious way that a trial court must. The state offered the video for the simple purpose of showing that defendant was “wearing the same” or “very similar clothing” in the video as the clothing someone wore when photographed using an ATM. The video, however, was not recorded on the date of the offense, nor in conjunction with *35defendant’s arrest for the offense. The state noted the different date of the video. Although the video was recorded on a different date, the state explained that, because defendant had left a duffle bag with other clothing at the house of someone else, defendant was missing clothing. The state urged, “So the fact that several days later he’s in this, * * * real similar outfit is very relevant to the state’s case to prove identity.”
Defendant’s counsel said, “I’ll concede there is some relevance” to the video. But counsel objected that the video was “prejudicial” because it showed defendant in custody. He argued that the prejudice was the same as wearing an orange jumpsuit in court.2 That was defendant’s sole and simple objection. Defendant did not argue that the video would disclose that he had committed another bad act or that it was inadmissible evidence of propensity or character. See OEC 404(3) (proscribing propensity evidence; providing exceptions).
After hearing arguments, the court stated that it would “like to see what you want to offer.” To assess probative value and prejudice, the court watched the video twice. The court directed that the video “stop when he’s coming through the doorway there, just so I could take a look at the clothing.” The court observed that as defendant passed in front of a cabinet, the court could “see pants and shoes and top.” The state narrated, “So you see the dark hoodie, the same fading type of jeans, and the same shoes.” Reaching its conclusion, the court recognized the video was from “a different day” and would not have been from the time of the offense, but about “[f]ive days closer to the event in question” than originally discussed. The video was “about twenty days after” the offense. The court ruled, “ [I] t’s relevant. I’ll give a cautionary instruction. So I’m going to overrule the objection.”3
The record reflects that the court first assessed the probative value of the video by viewing it outside the *36presence of the jury. The court considered that the video was not taken in conjunction with an arrest at the time of the offense but was taken days later. It heard the state urge probative value with reference to defendant’s reduced wardrobe that strengthened the probability that he wore the same clothes seen in a video taken on a different date than the offense. The court resolved that the date was 20 days after the offense, five days closer than originally assumed. The probative value in the video was self-evident in clothing recited by the court and narrated by the state.
The court implicitly assessed the prejudicial effect of the video. That assessment is implicit because the court engaged in colloquy, drawing out defendant’s originally simple objection—that he should not be shown in custody— until defendant could articulate that the issue was the probative value “versus the, the prejudicial value here.” The court entertained defendant’s arguments. The court evaluated those arguments when twice watching a limited video showing defendant walking through a hallway but showing nothing more. The court necessarily recognized a prejudicial effect insofar as the court indicated that it would give a limiting instruction.
The court balanced the probative value against the prejudicial effect of the evidence. That balancing must have happened because the court declared that it would balance. The court explained that it wanted to watch the video because, “[f] rankly, it’ll help me decide the balancing issue.” Nothing in the record supports a reasonable interpretation that the court silently and abruptly changed its method of analysis by deciding not to balance probative value and prejudicial effect. The record does not indicate that the court decided that it need not balance.
The court reached its conclusion in the terms in which the parties had argued the objection. The state had urged that the evidence was “relevant.” Defendant had argued that the evidence was “prejudicial.” The court declared, “it’s relevant,” in the sense that the evidence was substantially more relevant than prejudicial. The majority makes too much of those two words, “it’s relevant,” treating them in isolation, while dismissing the entire context *37of seven pages of trial transcript in which the court entertained arguments about the probative value and prejudicial effect of the evidence. Moreover, those words did not represent the ruling so much as an explanation that relevance outweighed prejudice. That is so because the court’s ruling, in fact, was spoken in the next words, “So I’m going to overrule the objection.” That ruling necessarily means that the court responded in required terms under OEC 403. See State v. Conrad, 280 Or App 325, 330, 381 P3d 880 (2016) (treating such a statement that way).
In prior decisions, we have recognized that the four-step analysis described in Mayfield “is a matter of substance, not form or litany.” Brown, 272 Or App at 433; see also Conrad, 280 Or App at 330. We look instead at the “‘totality of attendant circumstances’” to determine whether the court balanced the competing considerations. Conrad, 280 Or App at 331 (quoting State v. Borck, 230 Or App 619, 637, 216 P3d 915, adh’d to as modified on recons, 232 Or App 266, 221 P3d 749 (2009), rev den, 348 Or 291 (2010)). In Brown, the trial court made no lengthy review of each of the four steps in Mayfield. Instead, it summarily declared that the probative value of prior convictions substantially outweighed the prejudicial effect. We concluded that “although the [trial] court’s statements are not extensive, the totality of the attendant circumstances indicate that the court did engage in the conscious process of balancing the costs of the evidence against its benefits that Mayfield requires.” 272 Or App at 433-34 (internal quotation marks omitted).
Even less sufficed in Conrad. In that case, the defendant denied that any sex abuse had occurred and objected to the admission of videotapes of the investigatory interviews with the child victims. 280 Or App at 327-28. The defendant challenged the evidence in a motion in limine. Id. at 327. The court heard the arguments, then determined the motion by simply stating, “‘So that motion is *** denied.’” Id. at 331. The court did far less than here to demonstrate that it had considered the probative value (e.g., testing the temporal connection between clothing at the ATM and clothing in the video), assessed the prejudicial effect (e.g., twice watching the video of a limited scene in a hallway; intending to give a *38limiting instruction), and expressed that it would engage in balancing (e.g., “that’ll help me with the balancing”).
In Conrad we were “satisfied that the [trial] court implicitly balanced” for several reasons. Id. at 332. First, because the court was “specifically tasked” with resolving a balancing issue under OEC 403, it was “fair to conclude that the court understood the narrow question before it.” Id. Second, because the court had received defendant’s written motion, it was “fair to conclude that the court implicitly balanced.” Id. Third, that case was not one in which the state argued, or the court could have concluded that balancing was not required. Id. (citing State v. Mazziotti, 276 Or App 773, 779, 369 P3d 1200, rev allowed, 359 Or 847 (2016) (where, under OEC 404(4), state argued balancing was unnecessary)).
Those same considerations should guide our conclusion in this case. The trial court was specifically tasked with resolving the balancing issue under OEC 403. In an interactive colloquy, the court entertained the arguments about probative value and prejudicial effect. It reviewed the evidence outside the jury’s presence. The court declared aloud that it would balance those considerations. And, like the simple ruling in Conrad (“So that motion is * * * denied”), this trial court concluded, “So I’m going to overrule the objection.” Because defendant did not raise an objection about other bad acts under OEC 404(3), that ruling necessarily meant that the court had balanced, as it said it would. See Conrad, 280 Or App at 331.
Indeed, the trial court’s three-sentence ruling here expressed more than the single sentence in Conrad. If nothing else, the statement “it’s relevant” determines, despite the date difference, that the videotape has probative value. The statement, “I’ll give * * * a cautionary instruction,” responds to defendant’s argument that to be seen in custody has a prejudicial effect, which will be mitigated with an appropriate jury instruction. And, the statement, “So I’m going to overrule the objection,” expresses that the court necessarily determined that relevance substantially outweighed prejudice. Thus, contrary to the majority, the record here does *39reflect that the trial court exercised the discretion that is afforded under OEC 403. But see 282 Or App at 33-34.
The majority fairly describes Conrad as an example of the outer limit of what is permissible under Mayfield, but the record in this case confirms that the trial court was within that outer limit. This case is closer to the trial court’s statements in Brown than this case is to Conrad because the transcript shows that the trial court probed relevance, responded to the risk of prejudice with intent to give a limiting instruction, and expressed aloud the court’s awareness of the need to balance the competing considerations. As a consequence, the majority’s decision inadvertently casts doubt on Brown and is irreconcilable with Conrad,4
In order to reach its decision, the majority interposes a number of comparisons. Those comparisons are questionable with other cases. I take them in reverse order of complexity.
First, the majority seeks to distinguish Conrad because this trial court declared the video “relevant,” while the trial court in Conrad simply “denied” the motion. The majority assumes that, in this case, the trial court only found the video relevant and did nothing else. That assumption is dispelled by consideration of the totality of the attendant circumstances, a review of the seven pages of transcript, and recognition of all three sentences comprising the trial court’s ruling. See Borck, 230 Or App at 638 (considering the totality of attendant circumstances).
Second, the majority seeks to distinguish Conrad based on the nature of the objections there and here. The majority minimizes the objection to the video in Conrad, where the defendant complained about the lack of sworn testimony, the answers elicited by an investigator, and the ability of a jury to watch the video repeatedly. I do not *40understand how a purportedly less serious objection serves to distinguish Conrad or to tell anything about how we review whether a trial court properly applied OEC 403.5 Nevertheless, based on a purportedly lesser objection in Conrad, the majority overlays a conceptual construct for that case in which probative value and prejudicial effect can be answered simply “yes” and “no.” In contrast, the majority contends that, in this case, those questions of relevance and prejudice “fall on a spectrum,” creating greater complexity. I confess I know of no authority for an intellectual overlay of that sort, let alone one that presupposes that, in one case, the question is “yes” or “no” as to relevance or prejudice, while, in another case, the question of relevance or prejudice involves a “spectrum” of complexity. Such distinctions, to me, are artificial and unpersuasive.
Third, the majority rejects any significance in the trial court’s statement that it would give a limiting instruction. Rather than seeing that as recognition of defendant’s argument about prejudicial effect, the majority declares that it means nothing. The majority compares State v. Altabef, 279 Or App 268, 379 P3d 755 (2016), but that case presented a different problem. That defendant objected to evidence of prior bad acts, not ordinary prejudice like being seen in custody. The significance was the possibility that the trial court, at that time, might well have believed that no balancing was required because of the state of the caselaw. Id. at 270 n 5. At that time, a rule on “other bad acts,” OEC 404(4), had been interpreted to preclude balancing under OEC 403. State v. Phillips, 217 Or App 93, 98, 174 P3d 1032 (2007), rev den, 345 Or 159 (2008) (“[I]n criminal cases, [OEC 404(4)] precludes OEC 403 balancing of probative value against, among other things, danger of undue prejudice” except as otherwise required by the state or federal constitutions.). The trial court in Altabef ruled that it would give a rather inartful limiting-instruction, saying that the jury can consider prior, uncharged acts of sex abuse only to “help explain how we got to where we are.” 279 Or App at *41270. Treating that as a limiting instruction, we held that we could not determine that the court engaged in balancing under OEC 403. The reason, however, is because, in other-bad-acts cases, the law formerly permitted the court to avoid balancing due to OEC 404(4).
That prospect does not exist in this case because there was no obvious evidence of other bad acts, and there would have been no reason for the jury to assume that the videotape came from any incident other than an arrest on the charge at issue.6 Most importantly, defendant did not raise an objection under OEC 404(3), and the state did not respond that OEC 404(4) obviated the need to balance under OEC 403. Mazziotti, 276 Or App at 779 (reversing where state argued balancing was not necessary due to OEC 404(4), and there was no record indicating that the court balanced). In short, any comparison with Altabef is mistaken.
Finally, the majority comments in a footnote that the majority “need not decide why the trial court addressed only ‘relevance’ when explaining its ruling.” 282 Or App at 29 n 4 (emphasis in original). Then, as if to suggest why the court may have done so, the majority recognizes that, at the time, OEC 404(4) permitted a court to avoid balancing in cases involving other bad acts or offenses. That suggestion is unwarranted on this record, for the same reason just mentioned. The parties and the trial court did not treat this as an other-bad-acts case. Rather, the parties and the court treated this as a case under OEC 403.
I agree with the majority, not in reading this record or applying our precedents, but in the larger lesson. When the trial court expresses on the record its application of OEC 403, as described in Mayfield, the court assures the parties of due consideration of the competing considerations, demonstrates that discretion is being exercised, and facilitates appellate review. See Conrad, 280 Or App at 331 (stressing Mayfield). When records are thin, as here, the risk that we *42err grows. In this instance, I fear that it is we who err, not the trial court. To be sure, no one is infallible. Therefore, with an apology to my colleagues if I err in reading this record or our precedents, and with an apology to the trial court if we have erred in returning this case, I respectfully dissent.7

 OEC 403 provides, in part, that, “[ajlthough relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice!.]”


 See, e.g., State v. Reingold, 49 Or App 781, 620 P2d 964 (1980), rev den, 290 Or 727 (1981) (considering the prejudice of a witness appearing in a prison jumpsuit, slippers, and handcuffs).


 As it happened, the court did not give a limiting instruction. However, defendant has not assigned error to that failure on appeal.


 The majority is correct in noting that the trial court said more in Brown than did the court here. 282 Or App at 32 n 5. But that does not serve to “readily” distinguish Brown because the colloquy and ruling here touch the same points of relevance and prejudice as does Brown. More importantly, it is Conrad, with its one sentence ruling and no colloquy about relevance or prejudice that must be distinguished. That is so because the colloquy and ruling here remain within the outer, permissible limit of Conrad.


 For that matter, I do not see how the seriousness of the admission of a videotape of interviews of victims of child abuse is less serious than the prospect of a videotape of defendant, handcuffed or not, walking in a hallway wearing a dark hoodie.


 See State v. Towers, 224 Or App 352, 357-58, 197 P3d 616 (2008) (affirming a trial court’s decision to admit, over an OEC 403 objection, a jail booking photograph because, “although a jail photograph ordinarily would tempt a jury to convict the defendant for being a criminal recidivist,” the jury would have had no reason to believe that the particular photo depicted a different arrest).


 “[W]hen this court reverses and remands, we assume that the trial court, with the parties’ guidance, will follow whatever procedure is appropriate in light of the reason for the remand.” State v. Sewell, 225 Or App 296, 297, 201 P3d 918 (2009). We do not preclude, from among other possibilities, that the court could reexamine the evidentiary issue, making a record consistent with Mayfield, and, depending upon the conclusion reached, grant a new trial or reinstate the judgment. See id. at 298 (explaining such proceedings are not precluded by an appellate decision to reverse and remand).